December 23, 2019

Honorable Katherine Polk Failla
United States District Judge
                                                             MEMO ENDORSED
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    Geerds v. Capital Edge Funding, LLC (1:19-cv-9122-KPF)

Dear Judge Failla,

We represent Plaintiff, Joergen Geerds, in the above in-captioned case. Defendant has yet to
appear in the case or respond to the complaint which is past due. We respectfully request that the
initial conference scheduled for January 2, 20120 be adjourned. We will file our default motion
within the next 30 days.

The Court’s consideration is much appreciated.


                                                     Respectfully submitted,

                                                     /s/Richard Liebowitz
                                                     Richard P. Liebowitz

                                                   Counsel for Plaintiff Joergen Geerds




Application GRANTED. The initial pretrial conference previously
scheduled for January 2, 2020, is hereby ADJOURNED sine die.



Dated: December 23, 2019                          SO ORDERED.
       New York, New York



                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
